

116 HR 3849 IH: Midwives for Maximizing Optimal Maternity Services Act of 2019
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3849IN THE HOUSE OF REPRESENTATIVESJuly 18, 2019Ms. Roybal-Allard (for herself, Ms. Herrera Beutler, Ms. Lee of California, Mr. Soto, Mr. Raskin, Ms. Moore, Ms. Clark of Massachusetts, and Ms. Haaland) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo address maternity care shortages and promote optimal maternity outcomes by expanding educational
			 opportunities for midwives, and for other purposes.
	
 1.Short titleThis Act may be cited as the Midwives for Maximizing Optimal Maternity Services Act of 2019 or the Midwives for MOMS Act of 2019. 2.Midwifery schools and programs (a)In generalTitle VII of the Public Health Service Act is amended by inserting after section 760 of such Act (42 U.S.C. 294k) the following:
				
					760A.Midwifery schools and programs
 (a)In generalThe Secretary may award grants to institutions of higher education (as defined in subsections (a) and (b) of section 101 of the Higher Education Act of 1965) for the following:
 (1)Direct support of students in an accredited midwifery school or program. (2)Establishment or expansion of an accredited midwifery school or program.
 (3)Securing, preparing, or providing support for increasing the number of, qualified preceptors for training the students of an accredited midwifery school or program.
 (b)Special considerationsIn awarding grants under subsection (a), the Secretary give special consideration to any institution of higher education that—
 (1)agrees to prioritize students who plan to practice in a health professional shortage area designated under section 332; and
 (2)demonstrates a focus on increasing racial and ethnic minority representation in midwifery education.
 (c)RestrictionThe Secretary shall not provide any assistance under this section to be used with respect to a midwifery school or program within a school of nursing (as defined in section 801).
						(d)Authorization of appropriations
 (1)In generalThere is authorized to be appropriated to carry out this section $15,000,000 for the period of fiscal years 2021 through 2025.
 (2)AllocationOf the amounts made available to carry out this section for any fiscal year, the Secretary shall use—
 (A)50 percent for subsection (a)(1); (B)25 percent for subsection (a)(2); and
 (C)25 percent for subsection (a)(3). . (b)Definitions (1)Midwifery school or programSection 799B(1)(A) of the Public Health Service Act (42 U.S.C. 295p(1)(A)) is amended—
 (A)by inserting midwifery school or program, before and school of chiropractic; (B)by inserting a degree or certificate in midwifery or an equivalent degree or certificate, before and a degree of doctor of chiropractic or an equivalent degree; and
 (C)by striking any such school and inserting any such school or program. (2)AccreditedSection 799B(1)(E) of the Public Health Service Act (42 U.S.C. 295p(1)(E)) is amended by inserting or a midwifery school or program, before or a graduate program in health administration.
 3.Nurse-midwivesTitle VIII of the Public Health Service Act is amended by inserting after section 811 of that Act (42 U.S.C. 296j) the following:
			
				812.Midwifery expansion program
 (a)In generalThe Secretary may award grants to schools of nursing for the following: (1)Direct support of students in an accredited nurse-midwifery school or program.
 (2)Establishment or expansion of an accredited nurse-midwifery school or program. (3)Securing, preparing, or providing support for increasing the numbers of, preceptors at clinical training sites to precept students training to become certified nurse-midwives.
 (b)Special considerationsIn awarding grants under subsection (a), the Secretary give special consideration to any school of nursing that—
 (1)agrees to prioritize students who choose to pursue an advanced education degree in nurse-midwifery to practice in a health professional shortage area designated under section 332; and
 (2)demonstrates a focus on increasing racial and ethnic minority representation in nurse-midwifery education.
						(c)Authorization of appropriations
 (1)In generalTo carry out this section, there is authorized to be appropriated $20,000,000 for the period of fiscal years 2021 through 2025.
 (2)AllocationOf the amounts made available to carry out this section for any fiscal year, the Secretary shall use—
 (A)50 percent for subsection (a)(1); (B)25 percent for subsection (a)(2); and
 (C)25 percent for subsection (a)(3). . 